Title: To James Madison from Sylvanus Bourne, 16 October 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


16 October 1801, Amsterdam. Encloses latest Leiden Gazette, which paper “will continue to be interesting till the Great Work of peace is effected by the Congress which is about to meet at Amiens & which will have yet to decide upon many very important interests on the great theater of Europe.” Expects American trade “will suffer by peace in the exact ratio of the advantages we reaped from the war.” Hopes the American spirit of industry will lead merchants to find new channels for trade while their sense of philanthropy teaches them to accept their loss by considering the relief peace will bring to sufferers in Europe. Believes Great Britain has not gained an equivalent for what it has spent on war. Will forward a copy of new Batavian constitution, soon to be proclaimed, if it is published in French; thinks it will be altered both because of changing conditions in Europe and because it was not “fairly agreed to.” Awaits reply to his last letters regarding his situation.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.; postmarked New York, 2 Feb.; docketed by Wagner as received 9 Feb.


   A full transcription of this document has been added to the digital edition.
